2015 UT App 8
_________________________________________________________

               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF O.T.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                              A.P.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20141015-CA
                       Filed January 8, 2015

       Third District Juvenile Court, Salt Lake Department
               The Honorable James R. Michie Jr.
                           No. 1086165

            Richard K. Clark, Attorney for Appellant

  Sean D. Reyes and John M. Peterson, Attorneys for Appellee

            Jeannine P. Timothy, Guardian ad Litem

        Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS,
                 and MICHELE M. CHRISTIANSEN.


PER CURIAM:

¶1    A.P. (Mother) appeals the termination of her parental rights.
We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous
                              In re O.T.


standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Pursuant to Utah Code section 78A-6-507, the finding of a
single enumerated ground will support the termination of parental
rights. See Utah Code Ann. § 78A-6-507 (LexisNexis 2012).
Therefore, it is sufficient if the evidence supports any of the
grounds for termination found by the juvenile court. The juvenile
court found that Mother neglected O.T. See id. § 78A-6-507(1)(b).
The court also found that Mother was an unfit or incompetent
parent. See id. § 78A-6-507(1)(c). The court further found that O.T.
was being cared for in an out-of-home placement; that Mother had
substantially neglected, willfully refused, or had been unable or
unwilling to remedy the circumstances that caused the child to be
in an out-of-home placement; and that there is a substantial
likelihood that Mother will not be capable of exercising proper and
effective parental care in the near future. See id. § 78A-6-507(1)(d).
The court found as additional grounds for termination that Mother
had experienced a failure of parental adjustment, see id. § 78A-6-
507(1)(e), and that Mother made only token efforts to support or
communicate with the minor children, to eliminate the risk of
abuse, or to avoid being an unfit parent, see id. § 78A-6-507(1)(f).
Finally, the court found that it was in the best interest of O.T. to
terminate Mother’s parental rights, see id. § 78A-6-506(3), and that
the Division of Child and Family Services (DCFS) made reasonable
and appropriate efforts to provide services to Mother in an attempt
to reunify her with her child, see id. § 78A-6-507(3)(a).

¶4     In her petition on appeal, Mother does not challenge the
juvenile court’s findings that she experienced a failure in her
parental adjustment or that she made only token efforts to avoid
being an unfit parent. Because any one of the unchallenged
grounds is sufficient to establish grounds for termination of
parental rights, we need not consider Mother’s challenge to the
remaining grounds found by the juvenile court.



20141015-CA                       2                  2015 UT App 8
                              In re O.T.


¶5      Mother separately challenges the juvenile court’s finding
that DCFS made reasonable efforts to reunify O.T. and Mother. The
caseworker testified that she asked to go over the service plan with
Mother after a visit, but Mother chose not to do so. Mother
admitted that she left after the visit rather than meeting with the
caseworker and that she was incarcerated prior to the next team
meeting where the plan would be discussed. The juvenile court
found that even if the caseworker and Mother did not meet about
the plan, the service plan requirements were described and
discussed in court hearings and were known to Mother. We defer
to the juvenile court’s assessment of witness credibility. See In re
L.M., 2001 UT App 314, ¶ 11 n. 2, 37 P.3d 1188 (stating that the
juvenile court is in the best position to weigh conflicting testimony,
to assess credibility, and to make findings of fact based upon those
determinations). Mother admitted that she began using drugs six
months before the removal of O.T. Her drug and alcohol evaluation
recommended residential drug treatment. Mother admitted that
she voluntarily left treatment at House of Hope three times.
Although she was later released from jail to The Haven, she left
treatment again. Mother requested visitation with O.T. after her
April 2014 release from jail; however, reunification services had
been terminated, and the child’s therapist did not authorize the
visit. Although Mother was offered an array of services including
drug treatment, supervised visitation, and drug testing, she failed
to comply with services or to maintain contact with the caseworker.
The juvenile court’s finding that DCFS made reasonable efforts is
amply supported by the evidence.

¶6      Mother also challenges the best interest finding, but she does
not demonstrate that the finding lacks adequate evidentiary
support. O.T. was in a “legal risk” foster placement. He had made
significant progress in addressing both his developmental delays
and behavioral issues while in the foster home. He was bonded to
the foster family, who wanted to adopt him. The evidence amply
supports the best interest finding.

¶7     Affirmed.




20141015-CA                       3                  2015 UT App 8